Citation Nr: 1448440	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an upper back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1999 to February 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a Board videoconference hearing in November 2013 and a copy of that transcript is of record.  The record was left open for 60 days following the hearing to allow the Veteran to submit additional evidence, particularly results of a private magnetic resonance imaging (MRI).  However, to date, the Veteran has not submitted any additional records.  

A review of the Veteran's Virtual VA claims file reveals the November 2013 Board hearing transcript.  


FINDING OF FACT

A May 2012 rating decision granted entitlement to service connection for lumbar and thoracic subluxation and spondylitis, effective February 7, 2011; therefore, there is no longer a case or issue in controversy as to the benefit sought.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to the issue of entitlement to service connection for an upper back condition.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary of Veterans Affairs.  38 U.S.C.A. § 511(a).  All questions in a matter which under section 38 U.S.C.A. § 511(a) are subject to a decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeal shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulations.  38 U.S.C.A. § 7104(a).

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 21.200.

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

With respect to the issue of entitlement to an upper back condition, the Veteran timely appealed a July 2011 rating decision that denied the claim.  In May 2012, the RO granted service connection for lumbar and thoracic subluxation and spondylitis, effective February 7, 2011.  The "upper back" is also referred to as the "dorsal spine" (see 38 C.F.R. § 4.71a (former Diagnostic Code 5291) (2003) or "thoracic spine" (see 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013) (combining the functional limitation for the thoracic and lumbar spine ("thoracolumbar spine") under a single rating criteria), which consists of segments T1 through T12.  Therefore, the rating decision favorably resolved that issue in full.  In subsequent August 2012 and March 2013 supplemental statements of the case, the RO inexplicably carried the issue of entitlement to service connection for an upper back condition forward and denied the issue on the basis of no current disability.  Again, service connection is in effect for an upper back condition diagnosed as thoracic subluxation and spondylitis.  The Board notes that at the November 2013 hearing, after the undersigned clarified the Veteran's contentions regarding his back, the Veteran stated "[s]o the area I'm concerned that I wanted to talk about was concerned was up here, but if you're saying that it is compressed into that area, then I guess there is no issue."  Indeed, the evidence the Veteran submitted at the hearing consisted of a November 2013 opinion from Dr. M.H. in which he recommended that the Veteran undergo an MRI of his "thoracic" spine and he indicated that the Veteran's "upper back pain" was related to his military service.  Thus, the issue of entitlement to service connection for an upper back condition has been rendered moot, and that issue is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the claim must be dismissed.


ORDER

Entitlement to service connection for an upper back condition is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


